--------------------------------------------------------------------------------

EXHIBIT 10.16
 

Kyle Kennedy, Chief Executive Officer
Seafarer Exploration Corporation
14497 North Dale Mabry Highway, STE 209N
Tampa, Florida 33618
 
August 23, 2011
 
LETTER OF AGREEMENT
 
Joseph Albert
 
Re: Wrecksite found by Joseph Albert
 
Dear Mr. Albert
 
This Letter of Agreement between Seafarer Exploration Corp ("Seafarer") and
Joseph Albert ("Albert") is intended to reflect the intent of the parties. The
letter confirms the parties understanding regarding the business terms which
will provide the funding, vessel(s) and equipment needed for search and/or
salvage operation and consideration. Seafarer will explore and salvage to the
greatest extent economically practical, the wrecksite of an abandoned vessel
discovered by Albert after all applicable licensees have been properly obtained.
Albert states he has previously determined the exact location of this wreck
site.
 
A.           Salvage Operations
 
Seafarer will provide the vessel(s), search and salvage equipment and the
salvage services. Seafarer represents such equipment and services will be
sufficient to perform the search for and/or recovery of salvageable items so as
to be able to complete (to the extent economically practical) the recovery of
salvageable items from the wreck site, hereinafter described. It is agreed the
search and/or salvage activities will include, but not limited to, the
following;
 
 
1.
Search.  Seafarer will use its vessel(s) and equipment and contacts to search a
wreck site. Joseph Albert will provide Seafarer with general proximity of the
wreck site (by Latitude and Longitude) as set forth below. Seafarer will use
its' best efforts to obtain all applicable permits or agreements necessary for
this project and will utilize any additional help Albert may or may not be able
to provide. Should Seafarer not be able to secure all necessary permits and
agreements, then the parties shall release each other and hold each other
harmless. Albert will be entitled to keep his "initial" stock as agreed to set
forth below and Seafarer agrees not to work or perform any salvage activities
within a two (2) mile radius of wreck site for a period of ten (10) years.




 
 

--------------------------------------------------------------------------------

 

Joseph Albert
8/23/2011 Page 2
 

 
2.
Recovery.  Seafarer will carry out the actual recovery of all recoverable
artifacts ("cargo" that can be economically recovered from this area within a
general proximity of the wreck site (by Latitude and Longitude) as set forth
below. Both parties hereby acknowledge that Seafarer, at its sole discretion,
can determine what is "economically practical" with regard to such recoveries.

 

 
3.
Stabilization. Seafarer will be responsible for the on-board stabilization of
all recovered cargo/artifacts. The method of stabilization will be the
responsibility of Seafarer.

 

 
4.
Transportation. Seafarer shall be responsible for the transport of all recovered
cargo/artifacts to the nearest port in Florida and the shore transport to a
secured holding area.

 

 
5.
Secured Storage. Storage of the cargo/artifacts will be at a suitable and secure
location approved by both Joseph Albert and Seafarer and will be under the
control of Seafarer.

 

 
6.
Documentation. Seafarer will be responsible for documentation of the search
and/or salvage activities as visibility permits, including the actual salvage,
stabilization and transport operations. This documentation will be by video and
still camera (underwater and surface) in the general area (by Latitude and
Longitude) as set forth below.

 

 
7.
Protect Management.

 

 
a.
Joseph Albert, as an independent contractor, shall oversee and help manage all
search and salvage operations at the wreck site and shall oversee the
performance of the details of the work. All search and salvage operations shall
have direct involvement by Joseph Albert in consultation with Seafarer. Seafarer
shall have the absolute authority of where, when and how to conduct the required
operations.

 

 
8.
Seafarer representations to Joseph Albert and Joseph Albert representations to
Seafarer. As an inducement to the parties to execute this Letter of Agreement,
the parities make the following representations and warranties to each other.

 
 
a.
Joseph Albert has located a wreck site of an abandoned vessel which consists of
cannons and various artifacts. Joseph Albert shall disclose all known
information on this site to Seafarer.

 
 
b.
After executing this Letter of Agreement, the parties will go to the wrecksite
previously discovered by Joseph Albert and using ground positioning equipment, a
latitude and longitude site will be agreed upon and from that point on, the
actual "wreck site" to be searched and/or salvaged under this letter, will be
that area.


 
 

--------------------------------------------------------------------------------

 



 
Joseph Albert
8/23/2011 Page 3
 
 
c.
Seafarer and Joseph Albert agree that they cannot assign any part of this Letter
of Agreement or pledge or hypothecate any of the anticipated proceeds from the
salvage activities to take place under this Letter of Agreement.

 
 
d.
Seafarer agrees that there will be no further disclosure of any and all
information to any entity (other than Joseph Albert) with regard to the area of
the wreck site Joseph Albert will specify. Seafarer or their agents agree not to
perform any salvage activity within a two (2) mile radius of the area of the
wrecksite provided by Joseph Albert for a period of ten (10) years as long as
the area is not within two (2) miles of Seafarer's exciting site.

 
 
B.
PaymentIn exchange for Joseph Albert providing the location and all information
of the "wreck site" and in consideration of Seafarer providing the salvage
vessel(s) and equipment, Albert will receive "Initial" stock in the amount of
100,000 (one hundred thousand) restricted common shares for bringing the project
to Seafarer to keep without recourse. Should Seafarer be successful in obtaining
the required permits and agreements necessary to salvage the area identified by
Albert, Seafarer will issue 2,000,000 (two million) restricted common shares to
Albert or who he designates. These 2,000,000 (two million) shares will be
immediately reserved for Albert upon the execution of this agreement. Also,
Albert will receive an additional 1,000,000 (one million) restricted common
shares upon the discovery of $50,000.00 (fifty thousand dollars) worth of
treasure in the form of gold, silver, jewelry, or gems or other valuable
artifacts. Additionally, Albert will be entitled to additional stock bonuses
granted by the Board of Directors for performance. In addition, Albert will be
paid as an independent consultant for his services rendered once the project has
received its necessary permits and agreements to salvage the designated area
under a separate consulting agreement. Albert will also be allowed to purchase
additional restricted common shares from the company at a discount under all
applicable state and federal laws as Albert so desires.

 
 
C.
Division/Marketing Committee For the purpose of display and/or marketing of the
cargo and/or artifacts which may be salvaged from the wrecksite area provided by
Joseph Albert, a Division/Marketing Committee will be appointed by Seafarer to
make all decisions with regard to the division and marketing or all
cargo/artifacts which will come to Seafarer after division with the State of
Florida. Joseph Albert will be assigned to the Division/Marketing Committee. A
majority vote of the Division/Marketing Committee will control and decisions of
the Division/Marketing Committee shall be final.

 
 
D.
Joint Venture Joseph Albert may not bind Seafarer and Seafarer may not bind
Joseph Albert to any contractual obligations beyond this agreement, without
first obtaining the prior written consent of each other.

 

 
 

--------------------------------------------------------------------------------

 

Joseph Albert
8/23/2011 Page 4
 
 
E.
Governing Law and Construction of Letter of Agreement This letter shall be
governed by federal law, and to the extent applicable, the laws of the State of
Florida. In the event of dispute hereunder, the parties hereto agree first to
seek mediation and if that fails, then the prevailing party shall be entitled to
reasonable attorneys fees and cost. Venue for any legal proceedings shall be in
Hillsborough County, Tampa, Florida. In the event of a disagreement between the
parties, this letter will be interpreted and/or construed as if prepared by an
independent third party who could not be called to testify.

 
 
F.
Binding Nature of This Letter Notwithstanding any provisions to the contrary
herein contained, the provisions of this Letter of Agreement reflect the
parties' understanding and are expressly understood to constitute a complete
statement of and a legally binding and/or enforceable agreement between Seafarer
and Joseph Albert.

 
PLEASE INDICATE YOUR APPROVAL OF THE UNDERSTANDING AND AGREEMENT SET FORTH IN
THIS LETTER OF AGREEMENT by initialing each page and signing the enclosed copy
of this letter where indicated.
 

  Seafarer Exploration Corporation          
 
BY:
/s/ Kyle Kennedy       Kyle Kennedy, CEO          















BY: /s/  Joseph W. Albert        8-23-2011
Joseph Albert

 
 
 
 

--------------------------------------------------------------------------------